Citation Nr: 0336577	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for 
diabetes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




REMAND

The veteran served on active duty from April 1954 to July 
1957 in the Navy, and from October 1957 to August 1974 in the 
Air Force.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which denied service connection 
for PTSD.  The RO also granted service connection and a 20 
percent rating for diabetes, and the veteran appeals for a 
higher rating for that condition.

The RO has not obtained the veteran's service medical records 
from his 1954-1957 active duty in the Navy, and it should do 
so.  

In July 2003, the veteran submitted a statement describing 
service experiences, and he also submitted a recent April 
2003 medical record showing a diagnosis of PTSD.  He has not 
waived initial RO consideration of this material.  The case 
must thus be returned to the RO for consideration of this 
material and for issuance of a supplemental statement of the 
case.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed.Cir. 2003).  

In the veteran's January 2003 substantive appeal (VA Form 9), 
he requested a Board hearing at the RO (i.e., Travel Board 
hearing).  To accord the veteran due process, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107;  38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is remanded for the following:

1.  The RO should contact the appropriate 
service department office and obtain 
copies of the veteran's service medical 
records from his 1954-1957 active duty in 
the Navy.

2.  The RO should review the claims for 
service connection for PTSD and a higher 
rating for diabetes, taking into account 
additional evidence received since the 
statement of the case.  If the RO's 
decision remains adverse to the veteran, 
it should provide him and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond.

3.  Thereafter, if the RO's decision 
remains adverse to the veteran, the RO 
should schedule the veteran for a Travel 
Board hearing with respect to his claims 
for service connection for PTSD and a 
higher rating for diabetes.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


